Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 6, 8, 10 - 15, 17 - 19, 23, and 25 - 27 is/are rejected under 35 U.S.C. 103 as being obvious over Sun, U.S. Patent Publication No. 2018/0124753 in further view of Park, U.S. Patent Publication No. 2020/0100223.
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Sun teaches a communications system. Applicant distinguishes over Sun by utilizing a control resource set (CORESET) for transmitting control data. However, Park teaches utilizing a CORESET for transmitting control data. It would have been obvious to one skilled in the art at the time of the earliest effective filing date to modify the teachings of Sun to incorporate the known technique of utilizing a CORESET as taught by Park in order to obtain the predictable result of improved control signaling.
The combination teaches:

1. A method of wireless communication at a scheduling entity, comprising: 
	configuring a first control resource set (CORESET) and a second CORESET for wireless communication with a user equipment (UE) (UE may receive up to 4 CORESETs, [0094], Park); and 
	transmitting, to the UE, a piggyback downlink control information (DCI) in a downlink data channel using downlink data channel resources that are temporally configured between the first CORESET and the second CORESET, for altering one or more third CORESETs temporally configured between the first CORESET and the second CORESET (base station schedules the UE to transmit downlink data and adopts two levels of DCI, wherein the second-level DCI is located in the downlink traffic channel PDSCH, [0076], Sun).  

3. The method of claim 1, wherein the altering the one or more third CORESETs comprises at least one of: 
	activating the one or more third CORESETs (UE may receive up to 4 CORESETs, [0094], Park); 
	deactivating the one or more third CORESETs ahead of a time corresponding to the second CORESET; or 
	modifying the one or more third CORESETs.  

4. The method of claim 3, wherein the activating the one or more third CORESETs comprises: 
	scheduling a physical downlink control channel (PDCCH) in the activated one or more third CORESETs (PDCCH in activated CORESET, [0102], Park).  

5. The method of claim 3, wherein the activating the one or more third CORESETs comprises: 
	scheduling the one or more third CORESETs to occur before the upcoming second CORESET (UE may receive up to 4 CORESETs, [0094], Park).  

6. The method of claim 3, wherein the modifying the one or more third CORESETs comprises: 
	modifying at least one parameter of the one or more third CORESETs, 
	wherein the at least one parameter comprises at least one of time-frequency resources, a resource mapping type, a precoding parameter, a beam configuration, an aggregation level, or a number of physical downlink control channel (PDCCH) candidates (aggregation, [0090], Park).  

8. A scheduling entity, comprising: 
	a communication interface configured to communicate with a user equipment (UE); 
	a memory; and 
	a processor operatively coupled with the communication interface and the memory, wherein the processor and the memory are configured to: 
	configure a first control resource set (CORESET) and a second CORESET for wireless communication with the UE (UE may receive up to 4 CORESETs, [0094], Park); and 
	transmit, to the UE using the communication interface, a piggyback downlink control information (DCI) in a downlink data channel using downlink data channel resources that are temporally configured between the first CORESET and the second CORESET, for altering one or more third CORESETs temporally configured between the first CORESET and the second CORESET (base station schedules the UE to transmit downlink data and adopts two levels of DCI, wherein the second-level DCI is located in the downlink traffic channel PDSCH, [0076], Sun).

10. The scheduling entity of claim 8, wherein the processor and the memory are further configured to alter the one or more third CORESETs by at least one of: 
	activating the one or more third CORESETs (UE may receive up to 4 CORESETs, [0094], Park); 
	deactivating the one or more third CORESETs ahead of a time corresponding to the second CORESET; or 
	modifying the one or more third CORESETs.  

11. The scheduling entity of claim 10, wherein the processor and the memory are further configured to: 
	schedule a physical downlink control channel (PDCCH) in the activated one or more third CORESETs (PDCCH in activated CORESET, [0102], Park).  

12. The scheduling entity of claim 10, wherein the processor and the memory are further configured to: 
	schedule the activated one or more third CORESETs to occur before the upcoming second CORESET (UE may receive up to 4 CORESETs, [0094], Park).  

13. The scheduling entity of claim 10, wherein the processor and the memory are further configured to: 
	modify at least one parameter of the one or more third CORESETs, 
	wherein the at least one parameter comprises at least one of time-frequency resources, a resource mapping type, a precoding parameter, a beam configuration, an aggregation level, or a number of physical downlink control channel (PDCCH) candidates (aggregation, [0090], Park).  

15. A method of wireless communication at a user equipment (UE), comprising: 
	receiving, from a scheduling entity, control information for configuring a first control resource set (CORESET) and a second CORESET (UE may receive up to 4 CORESETs, [0094], Park); and 
	receiving, from the scheduling entity, a piggyback downlink control information (DCI) in a downlink data channel using downlink data channel resources temporally configured between the first CORESET and the second CORESET (base station schedules the UE to transmit downlink data and adopts two levels of DCI, wherein the second-level DCI is located in the downlink traffic channel PDSCH, [0076], Sun), 
	wherein the piggyback DCI is configured to alter one or more third CORESETs temporally configured between the first CORESET and the second CORESET (base station schedules the UE to transmit downlink data and adopts two levels of DCI, wherein the second-level DCI is located in the downlink traffic channel PDSCH, [0076], Sun).

17. The method of claim 15, wherein the piggyback DCI is configured to activate the one or more third CORESETs, the method further comprising: 
	monitoring the one or more third CORESETs for a physical downlink control channel (PDCCH) in the one or more third CORESETs activated by the piggyback DCL (UE may receive up to 4 CORESETs, [0094], Park)  

18. The method of claim 17, wherein the one or more third CORESETs comprises at least one dynamic CORESET, the method further comprising: 
	monitoring the at least one dynamic CORESET before an upcoming periodic CORESET (monitoring periodic CORESET, [0104], Park).  

19. The method of claim 15, wherein the piggyback DCI is configured to modify at least one parameter of the one or more third CORESETs, 
	wherein the at least one parameter comprises at least one of time-frequency resources, a resource mapping type, a precoding parameter, a beam configuration, aggregation level, or a number of physical downlink control channel (PDCCH) candidates (UE may receive up to 4 CORESETs, [0094], Park).

23. A user equipment (UE), comprising: 
	a communication interface configured to communicate with a scheduling entity; 
	a memory; and 
	a processor operatively coupled with the communication interface and the memory, wherein the processor and the memory are configured to: 
	receive, from the scheduling entity using the communication interface, control information for configuring a first control resource set (CORESET) and a second CORESET (UE may receive up to 4 CORESETs, [0094], Park); and 
	receive, from the scheduling entity, a piggyback downlink control information (DCI) in a downlink data channel using downlink data channel resources temporally configured between the first CORESET and the second CORESET (base station schedules the UE to transmit downlink data and adopts two levels of DCI, wherein the second-level DCI is located in the downlink traffic channel PDSCH, [0076], Sun), 
	wherein the piggyback DCI is configured to control one or more third CORESETs temporally configured between the first CORESET and the second CORESET (base station schedules the UE to transmit downlink data and adopts two levels of DCI, wherein the second-level DCI is located in the downlink traffic channel PDSCH, [0076], Sun).

25. The scheduled entity of claim 23, wherein the piggyback DCI is configured to activate the one or more third CORESETs, the processor and the memory are further configured to: 
	monitor the one or more third CORESETs for a physical downlink control channel (PDCCH) in the one or more third CORESETs activated by the piggyback DCI (UE may receive up to 4 CORESETs, [0094], Park).  

26. The scheduled entity of claim 25, wherein the one or more third CORESETs comprises at least one dynamic CORESET, the processor and the memory are further configured to: 
	monitor the at least one dynamic CORESET before an upcoming periodic CORESET (monitoring periodic CORESET, [0104], Park).  

27. The scheduled entity of claim 23, wherein the piggyback DCI is configured to modify at least one parameter of the one or more third CORESETs, wherein the at least one parameter comprises at least one of time-frequency resources, a resource mapping type, a precoding parameter, a beam configuration, aggregation level, or a number of physical downlink control channel (PDCCH) candidates (UE may receive up to 4 CORESETs, [0094], Park).

Claim(s) 2, 7, 9, 14, 16, 20 - 22, 24, and 28 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Park as applied to claims 1, 8, 15, and 23 above, and further in view of Chen, U.S. Patent Publication No. 2021/0022128.
Applicant distinguishes over Sun in view of Park by discussing a transmission configuration indicator (TCI) state. However, Chen teaches a TCI state. It would have been obvious to one skilled in the art at the time of the earliest effective filing date to modify the combination of Sun in view of Park to incorporate the known technique of a TCI state as taught by Chen in order to obtain the predictable result of complying with newer network standards.
The combination teaches:

2. The method of claim 1, wherein the piggyback DCI is configured to alter the one or more third CORESETs, at least in part, based on a time duration between the piggyback DCI and the one or more third CORESETs (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).


7. The method of claim 1, 
	wherein the piggyback DCI comprises a transmission configuration indicator (TCI) for the one or more third CORESETs (CORESET includes TCI, [0126], Park), and 
	wherein the piggyback DCI is configured to alter the one or more third CORESETs based on the TCI and a time duration between the piggyback DCI and the one or more third CORESETs (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).

9. The scheduling entity of claim 8, wherein the piggyback DCI is configured to alter the one or more third CORESETs, at least in part, based on a time duration between the piggyback DCI and the one or more third CORESETs (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).

14. The scheduling entity of claim 8, 
	wherein the piggyback DCI comprises a transmission configuration indicator (TCI) for the one or more third CORESETs (CORESET includes TCI, [0126], Park), and 
	wherein the piggyback DCI is configured to alter the one or more third CORESETs based on the TCI and a time duration between the piggyback DCI and the one or more third CORESETs (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).  

16. The method of claim 15, wherein the piggyback DCI is configured to alter the one or more third CORESETs, at least in part, based on a time duration between the piggyback DCI and the one or more third CORESETs (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).

20. The method of claim 15, wherein the piggyback DCI is configured to modify a transmission configuration indicator (TCI) state of a physical downlink control channel (PDCCH) in the one or more third CORESETs, according to TCI information contained in the piggyback DCI and based on a time duration between the piggyback DCI and the PDCCH (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).  

21. The method of claim 15, wherein the piggyback DCI is configured to modify a transmission configuration indicator (TCI) state of a physical downlink control channel (PDCCH) in the one or more third CORESETs to be the same as a TCI state used for receiving the piggyback DCI and based on a time duration between the piggyback DCI and the PDCCH (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).  

22. The method of claim 15, wherein the piggyback DCI is configured to deactivate the one or more third CORESETs, the method further comprising: 
	forgoing monitoring the one or more third CORESETs deactivated by the piggyback DCI (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).

24. The scheduled entity of claim 23, wherein the piggyback DCI is configured to control the one or more third CORESETs, at least in part, based on a time duration between the piggyback DCI and the one or more third CORESETs (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).

28. The scheduled entity of claim 23, wherein the piggyback DCI is configured to modify a transmission configuration indicator (TCI) state of a physical downlink control channel (PDCCH) in the one or more third CORESETs, according to TCI information contained in the piggyback DCI and based on a time duration between the piggyback DCI and the PDCCH (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).  

29. The scheduled entity of claim 23, wherein the piggyback DCI is configured to modify a transmission configuration indicator (TCI) state of a physical downlink control channel (PDCCH) in the one or more third CORESETs to be the same as a TCI state used for receiving the piggyback DCI and based on a time duration between the piggyback DCI and the PDCCH (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).  

30. The scheduled entity of claim 23, wherein the piggyback DCI is configured to deactivate the one or more third CORESETs, the processor and the memory are further configured to: forgo monitoring the one or more third COREISETs deactivated by the piggyback DCI (DCI includes a TCI field, and the scheduling distance between the activation signaling and a first transmission activated by the activation signaling is greater than the preset threshold, then the terminal equipment may receive the semi-persistently scheduled downlink transmission, [0097], Chen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463